Citation Nr: 0600398	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pains.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to an undiagnosed 
illness.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to an undiagnosed 
illness.

4.  Entitlement to service connection for a left heel 
disability, to include as secondary to an undiagnosed 
illness.

5.  Entitlement to service connection for dizziness, blackout 
spells and exhaustion, to include as secondary to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
July 1980, from November 1990 to April 1991 and from August 
1991 to February 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to service connection for muscle and joint pains 
and a bilateral knee disability, and determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for a 
cardiovascular disability, a left heel disability and 
dizziness, blackout spells and exhaustion, to include as 
secondary to an undiagnosed illness.

In October 2003 this claim came before the Board.  The Board 
reopened and remanded the issues of cardiovascular 
disability, left heel disability and dizziness, blackout 
spells and exhaustion, to include as secondary to an 
undiagnosed illness, and remanded all of the veteran's issues 
for a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded for a VA medical examination.



In November 2004, the veteran's mother submitted a statement 
to the RO that indicated the veteran had been incarcerated 
and therefore was unable to report to his VA examination 
scheduled on November 20, 2004.  The veteran's mother 
inquired as to whether VA could transport the veteran from 
where he was being held to the BirminghamVA Medical Center.

The Board notes that the RO has made no effort to follow up 
on the information provided by the veteran's mother.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See E.g. Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regarding the veteran's claims of service connection for 
muscle and joint pains, a bilateral knee disability, a left 
heel disability, a cardiovascular disability, and dizziness, 
blackouts, and exhaustion, one of the veteran's theories of 
entitlement is that these disorders are the result of his 
service in the Southwest Asian theater of operations during 
the Gulf War period.  As amended, 38 U.S.C.A. § 1117 provides 
that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; and (13) menstrual disorders.  See 38 C.F.R. § 
3.317(b), as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).

This claim must be remanded to obtain a new VA examination.  
As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the veteran's claim must be 
remanded for another VA examination.

Because the current medical evidence does not adequately 
address these symptoms, the evidence is insufficient to 
enable VA to decide the claims.  For this reason, VA 
examination is required under the provisions of 38 U.S.C.A. § 
5103A(d).

In the interest of due process and fairness, the veteran's 
case must be REMANDED to the RO for the following action:

1.  The RO must ensure that all notice and duty-to-
assist provisions of the Veterans' Claims Assistance Act 
(VCAA) are properly applied in the development of the 
claims.

2.  The RO should obtain the exact location and dates of 
veteran's incarceration.

3.  The duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are 
entitled to the same care and consideration given to 
their fellow veterans.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  A determination should be made as to 
whether the appellant will become available for an 
examination.  If feasible, the veteran should be 
afforded an examination conforming to the criteria for 
conducting Persian Gulf War examinations.  The claims 
folder and a copy of this REMAND must be made available 
to and reviewed by the examiner in conjunction with the 
examination.  The purpose of this examination is to 
identify all signs or symptoms that the veteran claims 
to experience on a chronic basis as a result of his 
Persian Gulf War service, with particular emphasis on 
muscle and joint symptoms, knee symptoms, left heel 
symptoms, as well as any neurological or 
neuropsychological symptoms such as dizziness, blackout 
spells or exhaustion.  A complete history, including the 
time of initial onset as well as the frequency, 
duration, and severity of manifestations should be 
elicited from the veteran.  All opinions expressed 
should be supported by reference to pertinent evidence.  
All indicated tests, including pulmonary function 
studies should be conducted.  The examiner's report 
should fully set forth all current complaints and 
pertinent clinical findings.  The examiner must comply 
with the following procedures and provide answers to the 
following questions:

A.  List all diagnosed conditions of the veteran's 
muscles and joints, including his knees and left 
heel.

B.  Are any of the diagnosed musculoskeletal 
conditions diagnosed in question (a) the result of 
an injury in service?  In particular, the examiner 
should comment on whether any diagnosed knee 
conditions are the result of the veteran's 
retropatellar pain syndrome noted in August 1991.

C.  Are any of the diagnosed left heel conditions 
proximately due to or the result of the veteran's 
service-connected plantar fasciitis?

D.  List all symptoms, and abnormal physical 
findings associated with the veteran's muscles and 
joints, including his knees and left heel.

E.  Which symptoms, and abnormal physical findings, 
of the veteran's muscles and joints, including his 
knees and left heel, are associated with diagnosed 
conditions identified in paragraph (a)?

F.  List all diagnosed conditions of the veteran's 
cardiovascular system.

G.  Are any of the diagnosed cardiovascular 
conditions diagnosed in question (f) the result of 
a disease or injury in service?  In answering this 
question, the examiner should comment on the sick 
slip where the veteran was noted to have angina in 
February 1991.

H.  List all symptoms, and abnormal physical 
findings, associated with the veteran's 
cardiovascular system.

I.  Which symptoms, abnormal physical findings, of 
the veteran's cardiovascular system are associated 
with diagnosed conditions identified in paragraph 
(f)?

K.  List all diagnosed neurological and 
neuropsychological conditions.

L.  Are any of the diagnosed conditions diagnosed 
in question (k) the result of a disease in service? 
In answering this question, the examiner should 
comment on the veteran's elevated CBC noted at his 
December 1991 examination.

M.  List all neurological and neuropsychological 
symptoms, and abnormal physical findings. The 
examiner should specifically comment on whether the 
veteran has dizziness, blackout spells, and 
exhaustion.

O.  Which neurological and neuropsychological 
symptoms, and abnormal physical findings, are 
associated with diagnosed conditions identified in 
paragraph (k)?

4.  The RO should readjudicate the veteran's claims for 
service connection for muscle and joint pains, a 
bilateral knee disability, a left heel disability, a 
cardiovascular disability, and dizziness, blackout 
spells, and exhaustion, all to include as secondary to 
an undiagnosed illness.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

